Exhibit 10.2

HEALTH INSURANCE INNOVATIONS, INC.

Performance-Based Stock Agreement (B)

This PERFORMANCE-BASED STOCK AGREEMENT (B) (this “Agreement”) is made and
entered into as of July 17, 2013, by and between Health Insurance Innovations,
Inc., a Delaware corporation (the “Company”), and                     , an adult
individual (“Grantee”).

Background

Grantee is party to the Stock Purchase Agreement, dated as of July 17, 2013 (the
“Purchase Agreement”), by and among Health Plan Intermediaries Holdings, LLC,
the Company, Joseph Safina, Howard Knaster and Jorge Saavedra.

Subject to the terms and conditions of this Agreement, the parties desire for
the Company to issue to Grantee on each Issue Date (as such terms is defined in
Section 3 below) the following number of shares of the Company’s Class A Common
Stock, par value $0.001 (“Shares”) as determined on each of the dates set forth
in clauses (a) (b) and (c) of this paragraph (each a “Determination Date”):
(a) July 17, 2014: $             divided by the Average Share Price as of such
date (rounded up or down to the nearest whole Share), (b) July 17, 2015:
$             divided by the Average Share Price as of such date (rounded up or
down to the nearest whole Share), and (c) July 18, 2016: $             divided
by the Average Share Price as of such date (rounded up or down to the nearest
whole Share). For purposes of this Agreement, “Average Share Price” means, as of
each Determination Date, (i) the average closing price of a Share (at the end of
regular trading) over the ten (10) trading days immediately preceding (but not
including) each such Determination Date on the NASDAQ Global Market (“Nasdaq”)
or, if the Shares are not then traded on the NASDAQ Global Market, on the
principal stock market or exchange on which the Shares are then quoted or
traded, or (ii) if Shares are not so quoted or traded, the fair market value of
a Share as determined by the Company.

Section 1. Grant. Subject to the terms and conditions of this Agreement, the
Company hereby grants Grantee the right to receive Shares in the amounts and at
the times specified herein (“Grant”). The “Background” section is incorporated
herein by this reference and made a part of this Agreement.

Section 2. Issuance of Shares.

(a) Generally. When issued, subject to any applicable Lock Up Agreement, the
Shares underlying this Agreement shall be fully assignable, saleable and
transferable by Grantee, and the Company shall, subject to Section 5, deliver
such Shares to Grantee by transfer to the Depository Trust Company for the
benefit of Grantee or by delivery of a share certificate registered in Grantee’s
name and such transfer shall be evidenced in the register of members of the
Company. For the purposes of this Agreement, “Lock-Up Agreement” means any
agreement between the Company or any of its Affiliates and Grantee that provides
for restrictions on the transfer of Shares held by Grantee.

 

1



--------------------------------------------------------------------------------

(b) No Voting Rights or Right to Receive Dividends Prior to Issuance. Grantee
shall not have voting rights nor the right to receive any dividends or
distributions with respect to Shares prior to the issuance of Shares underlying
this Agreement.

Section 3. Condition Precedents; Forfeiture.

(a) Conditions Precedent. Subject to the satisfaction of the applicable
Condition Precedent (as defined herein), the Shares calculated as of such
Determination Date shall be issued on the following dates, each such date being
referred to as an “Issue Date”:

 

  (i) October 15, 2014 if the Condition Precedent as of the first Determination
Date is satisfied;

 

  (ii) October 15, 2015 if the Condition Precedent as of the second
Determination Date is satisfied; and

 

  (iii) October 17, 2016 if the Condition Precedent as of the third
Determination Date is satisfied.

For purposes of this Agreement, (x) “Condition Precedent” means: (i) as of the
first Determination Date, that both (A) the number of Core Medical Policies (as
defined herein) that are in-force as of such Determination Date is at least *,
and (B) EBIT (as defined herein) as of such Determination Date (computed for the
period January 1, 2013 through such Determination Date) is at least $*; (ii) as
of the second Determination Date, that both (A) the number of Core Medical
Policies that are in-force as of such Determination Date is at least *, and
(B) EBIT as of such Determination Date (computed for the then-ended 12-month
period) is at least $*; and (iii) as of the third Determination Date, that both
(A) the number of Core Medical Policies that are in-force as of such
Determination Date is at least *, and (B) EBIT as of such Determination Date
(computed for the then-ended 12-month period) is at least $*; (y) “EBIT” means
the net income of Sunrise Health Plans, Inc. (“SHP”) (excluding extraordinary
items) for the applicable period plus all interest expense and income tax
expense; and (z) “Core Medical Policies” means those healthcare insurance
policies issued to individuals that contain either a limited non-renewable
duration (i.e., 364 days or less) or limited and defined benefits (e.g.,
specified dollar payments to the insured upon the occurrence of hospitalization)
that are marketed and sold by SHP as an authorized agent of contracted insurance
companies.

(b) Forfeiture. In the event that the Condition Precedent at any particular
Determination Date is not satisfied, none of Grantee’s Shares calculated as of
such Determination Date shall be issued; provided, however, that Grantee shall
still be entitled to receive Shares if the Condition Precedent is met as to any
other Determination Date.

(c) Nasdaq Requirements.

(i)The Company shall submit a listing application to Nasdaq and use its
commercially reasonable efforts to list on Nasdaq, prior to the respective Issue
Dates set forth in

 

* Confidential information has been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.

 

2



--------------------------------------------------------------------------------

Section 3(a), the Shares to be issued pursuant to this Agreement. The Company
shall give all notices, take all commercially reasonable actions and make all
filings with Nasdaq required in connection with the transactions contemplated
herein.

(ii) (A) Unless and until the Company obtains the Stockholder Approval (as
defined herein), notwithstanding anything herein to the contrary, the Company
shall not issue to Grantee any Shares pursuant to this Agreement, to the extent
that: (1) the issuance of such Shares after giving effect to such issuance and
when added to the number of Shares issued and issuable pursuant to (w) this
Agreement, (x) each Performance-Based Stock Agreement (A), dated the date
hereof, between the Company, on the one hand, and either Grantee, Howard Knaster
or Jorge Saavedra, on the other hand, (y) each Performance-Based Stock Agreement
(B), dated the date hereof, between the Company, on the one hand, and either
Howard Knaster or Jorge Saavedra, on the other hand, and (z) the Purchase
Agreement (collectively, the “Equity Agreements”), Grantee (together with
Messrs. Knaster and Saavedra), would either (I) beneficially own in excess of
19.9% of the number of Shares currently or then outstanding, without giving any
effect to the Shares issued and issuable under clauses (w) through (z) above
(the “Maximum Aggregate Ownership Amount”), or (II) control in excess of 19.9%
of the total voting power of the Company’s combined Class A common stock and
Class B common stock that are entitled to vote on a matter being voted on by
holders of such common stock currently or then outstanding, without giving any
effect to the Shares issued and issuable under clauses (w) through (z) above
(the “Maximum Aggregate Voting Amount”), and (2) it is otherwise determined that
stockholder approval of such issuance(s) is deemed necessary in order to comply
with applicable Nasdaq stockholder approval requirements. For purposes of this
Section 3(c), (i) beneficial ownership shall be determined in accordance with
Section 13(d) of the United States Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder (the “Exchange Act”); and
(ii) in determining the number of outstanding Shares, Grantee may rely on the
number of outstanding Shares and other voting securities of the Company as
reflected in (a) the Company’s most recent Quarterly Report on Form 10-Q or
Annual Report on Form 10-K, as the case may be, filed with the Securities and
Exchange Commission (the “SEC”), (b) a more recent public announcement by the
Company, or (c) any other notice by the Company or the Company’s transfer agent
setting forth the number of Shares or other voting securities of the Company
outstanding.

(B) If: (1) the Shares to be issued to Grantee on an Issue Date, together with
the Shares issued and to be issued under the Equity Agreements, would exceed the
Maximum Aggregate Ownership Amount or the Maximum Aggregate Voting Amount;
(2) stockholder approval of such issuance is deemed necessary in order to comply
with the Nasdaq requirements or requirements of any other exchange and to
receive approval of Nasdaq of the listing of the Shares on Nasdaq or such other
exchange; and (3) the Company shall not have obtained Stockholder Approval prior
to such Issue Date, then (I) the Company shall issue to Grantee such number of
Shares as may be issued, together with issuances to Grantee and Messrs. Knaster
and Saavedra pursuant to the Equity Agreements, below the Maximum Aggregate
Ownership Amount or Maximum Aggregate Voting Amount, as the case may be, and,
with respect to the remainder of the aggregate number of Shares to be issued,
such Shares shall not be issued until and unless

 

3



--------------------------------------------------------------------------------

Stockholder Approval has been obtained; and (II) the Company shall provide each
stockholder entitled to vote at a special meeting of stockholders of the Company
(the “Stockholder Meeting”), which shall be promptly called and held no later
than 60 calendar days following such Issue Date (the “Stockholder Meeting
Deadline”), a proxy statement meeting the requirements of Section 14 of the
Exchange Act (the “Proxy Statement”) soliciting each such stockholder’s
affirmative vote at the Stockholder Meeting for approval of resolutions
approving the Company’s issuance of any Shares issued and issuable pursuant to
the Equity Agreements and all other transactions contemplated by the Equity
Agreements (the “Stockholder Approval”) in accordance with applicable law, the
rules and regulations of Nasdaq, the Company’s certificate of incorporation and
bylaws and the Delaware General Corporation Law, as amended from time to time,
and the Company shall use its commercially reasonable efforts to solicit its
stockholders’ approval of such resolutions and to cause the Board to recommend
to the stockholders that they approve such resolutions.

(C) If, despite the Company’s commercially reasonable efforts, Stockholder
Approval is not obtained on or prior to the Stockholder Meeting Deadline, the
Company shall not thereafter have any obligation to continue to try to obtain
such approval, and instead the Company shall pay to Grantee within five (5)
business days following the Stockholder Meeting Deadline the balance of the
unissued Shares issuable to Grantee pursuant to this Agreement in cash in lieu
of Shares, such cash amount to be equal to the product of the Average Share
Price as of such Determination Date and the number of Shares remaining to be
issued.

Section 4. Change in Control. Upon the occurrence of a Change in Control, the
Company shall take any of one of the following actions:

(a) The Company shall provide for the continuation or assumption of this
Agreement by the acquiring or successor entity (or parent thereof), including
the Company if it is the surviving entity, or for the substitution of this
Agreement with a substitute award with terms comparable to this Agreement (in
each case with appropriate adjustments as to the number and type of Shares (or
other securities) underlying the Agreement or substitute agreement). The
determination of such appropriate adjustments and comparability shall be made by
the Company and Grantee.

(b) The Company shall provide for the cancellation of all or any portion of this
Agreement for value (payable in the form of cash, stock, securities, other
property or any combination thereof) based upon the price per Share received or
to be received by other stockholders of the Company in the Change in Control
transaction.

In no event shall any action result in Grantee receiving cash or securities or
assets that are less in value than Grantee would have received had Grantee owned
such Shares which may be issuable hereunder to Grantee immediately prior to the
Change in Control transaction.

 

4



--------------------------------------------------------------------------------

For the purposes of this Agreement “Change in Control” means the occurrence of
any one or more of the following events:

(i) a direct or indirect change in ownership or control of the Company effected
through one transaction or a series of related transactions within a 12-month
period, whereby any “person” (as defined in Section 3(a)(9) of the Exchange Act,
or any two or more persons deemed to be one “person” (as used in Sections
13(d)(3) and 14(d)(2) of the Exchange Act) (in each case a “Person”) other than
the Company or an employee benefit plan maintained by the Company, directly or
indirectly acquire or maintain “beneficial ownership” (within the meaning of
Rule 13d-3 under the Exchange Act) of securities of the Company constituting
more than 50% of the total combined voting power of the Company’s equity
securities outstanding immediately after such acquisition;

(ii) at any time during a period of 12 consecutive months, individuals who at
the beginning of such period constituted the board of directors of the Company
(the “Board”) cease for any reason to constitute a majority of members of the
Board; provided, however, that any new member of the Board whose election or
nomination for election was approved by a vote of at least a majority of the
directors then still in office who either were directors at the beginning of
such period or whose election or nomination for election was so approved, shall
be considered as though such individual were a member of the Board at the
beginning of the period, but excluding, for this purpose, any such individual
whose initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board;

(iii) the consummation of a merger or consolidation of the Company or any of its
subsidiaries with any other corporation or entity, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior to such merger or consolidation continuing to
represent (either by remaining outstanding or being converted into voting
securities of the surviving entity or, if applicable, the ultimate parent
thereof) at least 50% of the combined voting power and total fair market value
of the securities of the Company or such surviving entity or parent outstanding
immediately after such merger or consolidation; or

(iv) the consummation of any sale, lease, exchange or other transfer to any
Person (other than an Affiliate of the Company), in one transaction or a series
of related transactions within a 12-month period, of all or substantially all of
assets of the Company and its subsidiaries.

For the purposes of this Agreement “Affiliate” means (A) any entity that,
directly or indirectly, is controlled by the Company and (B) any entity in which
the Company, directly or indirectly, has a significant equity interest, in each
case as determined by the Board.

Section 5. Representations and Warranties. Grantee represents and warrants to
the Company and agrees to the following:

(a) Grantee has the legal capacity to enter into and perform under this
Agreement, and this Agreement constitutes a valid and legally binding obligation
of Grantee,

 

5



--------------------------------------------------------------------------------

enforceable against Grantee in accordance with its terms. The execution,
delivery and performance of this Agreement by Grantee does not and shall not
conflict with, violate or cause a breach of any agreement, contract or
instrument to which Grantee is a party or any judgment, order or decree to which
Grantee is subject.

(b) The Shares will be acquired by Grantee as principal, and not with a view to,
or intention of, distribution thereof in violation of the Securities Act of
1933, as amended (the “Securities Act”), or any applicable state securities
laws, and the Shares shall not be disposed of in contravention of the Securities
Act or any applicable state securities laws.

(c) Grantee has had an opportunity to ask questions and receive answers
concerning the terms and conditions of the offering of the Shares and has had
full access to such other information concerning the Company as they have
requested. Grantee has reviewed and understands the financial information
regarding the Company.

(d) GRANTEE UNDERSTANDS THAT THE BASED SHARES ARE A SPECULATIVE INVESTMENT AND
THAT THERE ARE SUBSTANTIAL RISKS INCIDENT TO AN INVESTMENT IN THE SHARES.
GRANTEE IS ABLE TO AFFORD A COMPLETE LOSS OF SUCH INVESTMENT. GRANTEE HAS SOUGHT
SUCH ACCOUNTING, LEGAL AND TAX ADVICE AS HE HAS CONSIDERED NECESSARY TO MAKE AN
INFORMED INVESTMENT DECISION WITH RESPECT TO THE ACQUISITION OF THE SHARES.
GRANTEE HAS CAREFULLY CONSIDERED AND UNDERSTAND THE RISKS AND OTHER FACTORS
AFFECTING THE COMPANY AND THE SUITABILITY OF THE SHARES AS AN INVESTMENT,
INCLUDING THOSE LISTED IN THE COMPANY’S ANNUAL REPORT ON FORM 10-K FOR THE
FISCAL YEAR ENDED DECEMBER 31, 2012, FILED BY THE COMPANY WITH THE SECURITIES
AND EXCHANGE COMMISSION ON APRIL 1, 2013.

(e) Grantee has adequate net worth and annual income to provide for his current
needs and possible future contingencies and does not have an existing or
foreseeable future need for liquidity of his investment in the Shares. Grantee
has sufficient net worth and annual income to withstand the probable inability
to publicly sell, transfer, or otherwise dispose of the Shares for an indefinite
period of time.

(f) Except as may be expressly set forth in the Purchase Agreement, Grantee
understands that neither the Company, its subsidiaries, any of its and their
officers or directors, nor any professional advisor of the Company or its
subsidiaries, makes any representation or warranty to Grantee with respect to
the Company, the Shares or Grantee’s investment in the Shares. Grantee
understands that none of the Company, its subsidiaries, any of its and their
officers or directors, nor any professional advisor of the Company or its
subsidiaries, makes any representation or warranty to Grantee with respect to,
or assumes any responsibility for, the tax consequences Grantee of the
acquisition of, investment in and disposition of the Shares.

(g) Grantee is a resident of the state set forth on Grantee’s signature page to
this Agreement under the heading “Address.” Grantee is an “accredited investor”
as that term is defined in Rule 501(a) of Regulation D. Grantee is not
purchasing any of Shares to be acquired by him as a result of any advertisement,
article, notice or other communication regarding such

 

6



--------------------------------------------------------------------------------

stock published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or, to Grantee’s knowledge, any
other general solicitation or general advertisement.

Section 6. Miscellaneous Provisions.

(a) Notices. All notices, requests and other communications under this Agreement
shall be in writing and shall be delivered in person (by courier or otherwise),
mailed by certified or registered mail, return receipt requested, or sent by
facsimile transmission, as follows:

if to the Company, to:

Health Insurance Innovations, Inc.

15438 N. Florida Avenue, Suite 201

Tampa, Florida, 33613

Attention: Michael W. Kosloske

Telecopy: (877) 376-5832

with a copy to (which shall not constitute notice hereunder):

Health Insurance Innovations, Inc.

15438 N. Florida Avenue, Suite 201

Tampa, Florida, 33613

Attention: Gary Raeckers

Telecopy: (877) 376-5832

if to Grantee, to the address that Grantee most recently provided to the
Company,

or to such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other parties hereto. All such notices,
requests and other communications shall be deemed received on the date of
receipt by the recipient thereof if received prior to 5:00 p.m. on a business
day in the place of receipt. Otherwise, any such notice, request or
communication shall be deemed received on the next succeeding business day in
the place of receipt.

(b) Entire Agreement. This Agreement and any other agreements referred to herein
and therein and any attachments referred to herein or therein, constitute the
entire agreement and understanding between the parties in respect of the subject
matter hereof and supersede all prior and contemporaneous arrangements,
agreements and understandings, both oral and written, whether in term sheets,
presentations or otherwise, between the parties with respect to the subject
matter hereof.

(c) Amendment; Waiver. No amendment or modification of any provision of this
Agreement shall be effective unless signed in writing by or on behalf of the
Company and Grantee, except that the Company may amend or modify this Agreement
without Grantee’s consent in accordance with this Agreement. No waiver of any
breach or condition of this Agreement shall be deemed to be a waiver of any
other or subsequent breach or condition

 

7



--------------------------------------------------------------------------------

whether of like or different nature. Any amendment or modification of or to any
provision of this Agreement, or any waiver of any provision of this Agreement,
shall be effective only in the specific instance and for the specific purpose
for which made or given.

(d) Assignment. Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable by Grantee.

(e) Successors and Assigns; No Third Party Beneficiaries. This Agreement shall
inure to the benefit of and be binding upon the Company and Grantee and their
respective heirs, successors, legal representatives and permitted assigns.
Nothing in this Agreement, expressed or implied, is intended to confer on anyone
other than the Company and Grantee, and their respective heirs, successors,
legal representatives and permitted assigns, any rights, remedies, obligations
or liabilities under or by reason of this Agreement.

(f) Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

(g) Governing Law. The Agreement shall be governed by the laws of the State of
Florida, without application of the conflicts of law principles thereof.

(h) No Right to Continued Service. The granting of the Shares evidenced hereby
and this Agreement shall impose no obligation on the Company or any Affiliate to
continue the service of Grantee and shall not lessen or affect the right that
the Company or any Affiliate may have to terminate the service of such Grantee.

(i) WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

[SIGNATURE PAGE FOLLOWS]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.

 

HEALTH INSURANCE INNOVATIONS, INC. By:  

 

Name:  

 

Title:  

 

GRANTEE

 

 

 

Address:  